ORDER

PER CURIAM:
Paul R. Ellison appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule *53829.15 after an evidentiary hearing. On appeal, Mr. Ellison claims that the motion court erred in overruling his Rule 29.15 motion. In his sole point on appeal, he claims that trial counsel was ineffective for failing to pursue at trial the defense of not guilty by reason of mental disease or defect. This court finds that Mr. Ellison has failed to show that trial counsel’s decision not to pursue the defense of not guilty by reason of mental disease or defect was something other than reasonable trial strategy. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).